NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4291-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

GREGORY BYRD,

        Defendant-Appellant.

________________________________________________________________

              Submitted February 7, 2017 – Decided May 8, 2017

              Before Judges Espinosa and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Atlantic County, Indictment No.
              87-10-2132.

              Gregory Byrd, appellant pro se.

              Diane   Ruberton,  Acting   Atlantic   County
              Prosecutor, attorney for respondent (Mario C.
              Formica, Special Deputy Attorney General/
              Acting Chief Assistant Prosecutor, of counsel
              and on the brief).

PER CURIAM

        Defendant appeals from the denial of his motion to correct

an illegal sentence pursuant to Rule 3:21-10(b)(5).                 We affirm.

        A jury convicted defendant of first-degree murder, N.J.S.A.
2C:11-2(a)(2)      (count   one),    attempted           murder,    N.J.S.A.     2C:11-

3(a)(2) (count two), and other offenses arising from a robbery in

which he shot two victims in the head.

       In 1992, defendant was sentenced to life imprisonment with a

thirty-year parole disqualifier on the murder charge. The sentence

challenged in this appeal is the sentence imposed on the attempted

murder   charge.      The   State    filed      a    motion    to    have    defendant

sentenced as a persistent offender pursuant to N.J.S.A. 2C:43-7(a)

and N.J.S.A. 2C:44-3(a).            The trial court granted the State's

motion   and   sentenced     defendant     to       an    extended    term     of   life

imprisonment with a twenty-five year parole disqualifier, to run

consecutive to the sentence imposed on the murder charge.                            The

rest   of   the   counts    either   merged         or    resulted    in    concurrent

sentences.

       We affirmed defendant's convictions and sentence on direct

appeal, State v. Byrd, Docket No. A-2982-88 (App. Div. July 9),

certif. denied, 122 N.J. 363 (1990).                Thereafter, defendant filed

two petitions for post-conviction relief, the denials of which

were affirmed on appeal, State v. Byrd, Docket No. A-6002-91 (App.

Div. Feb. 25), certif. denied, 137 N.J. 164 (1994); State v. Byrd,

Docket No. A-0597-10 (App. Div. Mar. 13), certif. denied, 211 N.J.

608 (2012).

       Defendant first challenged his sentence in his direct appeal,

                                       2                                        A-4291-14T2
arguing it was manifestly excessive.               We noted the trial court's

findings   "were    amply     supported    by   the      record   [and]   clearly

justified and warranted the imposition of the parole ineligibility

terms, the imposition of the extended term and the imposition of

consecutive terms." State v. Byrd, supra, Docket No. A-2982-88,

slip op. at 13.

     In April 2015, defendant moved to have the extended term

sentence imposed on his attempted murder conviction corrected as

illegal.    R.     3:21-10(b)(5).         Noting    we   affirmed   defendant's

sentence in his direct appeal, the trial court denied the motion.

     Defendant presents the following arguments:

                   POINT I

                   THIS COURT SHOULD REMAND THIS MATTER
                   TO THE TRIAL COURT FOR PROPER
                   SENTENCING   SINCE   APPELLANT   WAS
                   UNCONSTITUTIONALLY SENTENCED AS A
                   "PERSISTENT OFFENDER" AND SINCE HE
                   RECEIVED AN UNREASONABLE SENTENCE
                   THAT WAS MANIFESTLY UNJUST.

                   POINT II

                   THE SENTENCING COURT ABUSED ITS
                   DISCRETION     IN   IMPOSING     A
                   DISCRETIONARY EXTENDED TERM UPON
                   APPELLANT    AS   A   PER[]SISTENT
                   OFFENDER.

     Defendant argues the lower court erred in denying his motion

to correct his sentence on the ground that it had already been

addressed in our decision on his direct appeal because he did not

                                      3                                   A-4291-14T2
raise the issue of whether his treatment as a persistent offender

at sentencing led to an illegal sentence.           He also argues his

sentence was illegal because the out-of-state convictions used by

the State to prove he was a persistent offender under N.J.S.A.

2C:44-3(a) were insufficient.    We disagree.

     "[A]ppeals are taken from orders and judgments and not from

opinions, oral decisions, informal written decisions, or reasons

given for the ultimate conclusion."        Do-Wop Corp. v. City of

Rahway, 168 N.J. 191, 199 (2001).     Because defendant was properly

sentenced as a persistent offender, we need not review the trial

court's reasoning for concluding that sentence should not be

vacated   as   illegal.   Moreover,   whether   a   sentence   "violates

sentencing guidelines and legislative policies . . . is a question

of law which is reviewed de novo." State v. Robinson, 217 N.J.

594, 604 (2014).

     N.J.S.A. 2C:44-3(a) permits a court to impose an extended

term of imprisonment if a "defendant has been convicted of a crime

of the first, second or third degree and is a persistent offender."

A persistent offender is defined as

           a person who at the time of the commission of
           the crime is 21 years of age or over, who has
           been previously convicted on at least two
           separate occasions of two crimes, committed
           at different times, when he was at least 18
           years of age, if the latest in time of these
           crimes or the date of the defendant’s last

                                  4                              A-4291-14T2
           release from confinement, whichever is later,
           is within 10 years of the date of the crime
           for which the defendant is being sentenced.

           [Ibid.]

     A   prior   conviction     includes    "[a]     conviction    in    another

jurisdiction . . . if a sentence of imprisonment in excess of 6

months was authorized under the law of the other jurisdiction."

N.J.S.A. 2C:44-4(c).

     Defendant's convictions in Maryland resulted from crimes

committed on March 1, 1983, May 2, 1986, and December 23, 1986

while defendant was twenty-one, twenty-four, and twenty-five years

old, respectively.       All three crimes were committed within ten

years of January 8, 1987, the date of the attempted murder for

which defendant was sentenced, and resulted in sentences greater

than six months of imprisonment.          Therefore, defendant's criminal

record provided a proper basis for him to be a persistent offender.

N.J.S.A.   2C:44-3(a).     As    a   result,   the    trial   judge     had   the

authority,    pursuant    to    N.J.S.A.    2C:43-7(a)(2),        to    sentence

defendant to an extended term on his first-degree attempted murder

conviction.

     Affirmed.




                                      5                                  A-4291-14T2